Citation Nr: 0921813	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a back disability 
with scoliosis (back disability).

4.  Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO).


FINDINGS OF FACT

1.  The Veteran does not have a neck disability as a result 
of her military service.

2.  The Veteran does not have a bilateral shoulder disability 
as a result of her military service.

3.  The Veteran does not have a back disability as a result 
of her military service and there is no medical evidence that 
the Veteran's pre-service back problem underwent a permanent 
increase in severity as a result of military service.

4.  The Veteran does not have a left elbow disability as a 
result of her military service.  


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).
2.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2008).

4.  A left elbow disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in July 2007, prior to 
adjudication, which informed her of the requirements needed 
to establish entitlement to service connection.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
July 2007 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was 
informed in the July 2007 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained in this case, 
none is needed.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of a chronic neck, shoulder, 
back, or elbow condition that emanates from service.  
Consequently, the veteran has not presented evidence 
indicating a nexus between a current condition and 
service.  Thus, there exists no reasonable possibility 
that a VA examination would result in findings favorable 
to the veteran.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for neck, shoulder, 
back, and left elbow disabilities.  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

Service connection will be granted if it is shown that the 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

For purposes of entitlement to benefits, the law provides 
that congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel has 
held that service connection can be granted for congenital 
abnormalities which are aggravated by service.  See 
VAOPGCPREC 82-90 (July 18, 1990) [a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexist claimants' military service; 
however, service connection for congenital, developmental or 
familial diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition].

The Veteran's service treatment records show that although 
she had slight lordosis and moderate scoliosis to the right 
in April 1944, with compensatory scoliosis to the left of 
lumbar vertebrae, she was considered qualified for 
enlistment.  She complained in June 1945 of neck, shoulder, 
and back pain.  She said that her problems began with a tired 
feeling in these areas in January 1945 and that she had 
progressive pain starting approximately 10 days prior to 
evaluation.  She denied accident or serious illness.  X-rays 
showed marked curvature of the spine to the right in the 
dorsal region and to the left in the lumbar region.  
Examination did not reveal any limitation of flexion, 
extension, or lateral motion.  Findings included slight right 
lateral scoliosis in the upper thoracic spine.  A preexisting 
acquired deformity was diagnosed.  The Veteran's neck, spine, 
and extremities were noted to be normal on discharge 
examination in May 1946.

The initial post-service medical evidence of any of the 
disabilities at issue is not until September 2006, which is 
over 60 years after discharge.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

Treatment records from Concord Hospital dated from May 2003 
to October 2005 reveal normal mobility of the spine without 
deformity or tenderness and full joint motion of the 
extremities without deformity in June 2004.  The Veteran 
denied back and joint pain in June 2005.

VA treatment records dated from June 2006 to November 2007 
are on file.  X-rays of the left elbow in September 2006 show 
minor hypertrophic changes and muscle atrophy but no evidence 
of injury.  Records for August 2007 reveal that the Veteran's 
back and neck were tender to palpation.

According to an August 2007 statement from a VA physician, 
the Veteran said that she had injured herself in service from 
a fall.  She noted problems with her left elbow, her 
shoulders, and her neck.  There was no tenderness of the left 
elbow or shoulders; there was mild tenderness of the neck on 
palpation.  

According to an August 2007 statement from M.J.H., who served 
with the Veteran and was her constant companion, the Veteran 
slipped and fell backwards on a wet washroom floor, injuring 
her left elbow.  The Veteran was also seen during service for 
back problems.

The above evidence reveals that the Veteran had moderate 
scoliosis of the spine prior to service entrance with no 
post-service notation of scoliosis; that there is no notation 
of a musculoskeletal injury in service; that although there 
were complaints of musculoskeletal pain in service, the 
Veteran's spine and extremities were normal on service 
discharge examination in May 1946; that the initial medical 
evidence of a musculoskeletal disability was not until many 
years after service discharge; and that there is no medical 
nexus opinion on file in favor of any of the claims.

Given the Veteran's contentions, her separation examination 
report is highly probative as to her condition at the time of 
her release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then physical 
condition, as opposed to the subsequent assertions proffered 
in an effort to secure VA compensation benefits.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision).

Based on the above, the Board concludes that the Veteran does 
not have a current neck, bilateral shoulder, back, or left 
elbow disability as a result of service; therefore, service 
connection is not warranted for neck, bilateral shoulder, 
back or left elbow disability.

The Board has taken the statement in support of the Veteran's 
claim from M.J.H. and the Veteran's written statements into 
consideration in this case.  However, a lay person without 
the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for disabilities of the neck, 
shoulders, back, and left elbow and the benefit-of-the-doubt 
rule is not for application.  38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).





ORDER

Service connection for a neck disability is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a back disability is denied.

Service connection for a left elbow disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


